UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A Amendment No. 2 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-26607 GENMED HOLDING CORP. Exact name of registrant as specified in its charter NEVADA 88-0390828 (State or other jurisdiction of I.R.S. Employer incorporation or organization) Identification No. Rontgenlaan 27, 2719 DX Zoetermeer, The Netherlands (Address of principal executive offices) 011-31-793-630-129 Registrant's telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 294,875,387 shares of common stock as of August 15, 2012. 1 Explanatory Note Genmed Holding Corp. (the “Company”) is filing this Amendment No. 2 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q/A for the period ended June 30, 2012 (the “Form 10-Q”), filed with the Securities and Exchange Commission on August 15, 2012 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-Q/A in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL INSTANCE DOCUMENTS 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 Item 6.Exhibits Exhibit10.1 Stock Exchange Agreement between the Company and Joost de Metz (“de Metz”), Willem Blijleven (“Blijleven”), Erwin R. Bouwens (“Bouwens”) and Medical Network Holding BV dated April 17, 2008, incorporated herein by reference to Exhibit 9.2 to the Form 8-K currentreport of the Company filed on May 2, 2008. Exhibit10.2 General Release and Settlement Agreement, incorporated herein by reference to Exhibit 9.1 to the Form 8-K current report of the Company filed on May 2, 2008. Exhibit10.3 Consulting Agreement between the Company and LondonFinance Group, Ltd., incorporated herein by reference to Exhibit 9.1 to the Form 8-K current report of the Company filed on May 2, 2008. Exhibit10.4 Release and Settlement Agreement between the Company, Joost de Metz, Willem Blijleven,E.R. Bouwens Beheermaatschappij B.V., Medical Network Holding BV, Total Look, BV, London Finance Group, Ltd.,Dojo Enterprises, LLC,Hyperion Fund, L.P.,The Palisades Capital, LLC 401(k) Profit Sharing Trust, The Morpheus 2005 Trust dated December 1, 2005, Burton Partners, LLC, Picasso, LLCand Glacier, LLC, incorporated herein by reference to Exhibit 10.2 to the Form 10-K annual report of the Company filed on May 15, 2009. Exhibit31.1 Certification of the Principal Executive Officer Pursuant to Rule 13A-14(a) of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 incorporated herein by reference toForm 10-Q/A quarterly report of the Company filed on August 15, 2012. Exhibit31.2 Certification of the Principal Financial Officer Pursuant to Rule 13A-14(a) of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 incorporated herein by reference toForm 10-Q/A quarterly report of the Company filed on August 15, 2012. Exhibit32.1 Certification of the Principal Executive Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.incorporated herein by reference toForm 10-Q/A quarterly report of the Company filed on August 15, 2012. Exhibit32.2 Certification of the Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 incorporated herein by reference toForm 10-Q/A quarterly report of the Company filed on August 15, 2012. Exhibit 101.INS XBRL INSTANCE DOCUMENTS Exhibit 101.SCH XBRL TAXONOMY EXTENSION SCHEMA Exhibit 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE Exhibit 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE Exhibit 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE Exhibit 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE 3 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:September 13, 2012 Genmed Holding Corp. By: /s/ Randy Hibma Randy Hibma, Chief Financial Officer 4
